           Case 2:12-cr-00241-WBS-DB Document 119 Filed 08/17/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHELLE RODRIGUEZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff/Respondent
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:12-CR-00241-01 WBS-DB
12                              Plaintiff/Respondent,    ORDER GRANTING
                                                         EXTENSION OF TIME
13                         v.
14   RAYMELL EASON,
15                              Defendant/Movant.
16

17

18          On August 16, 2021, the United States requested a 21-day extension of time to file supplemental

19 briefing in light of the Ninth Circuit’s remand and Aruda.

20          IT IS HEREBY ORDERED, that United States’ request for a 21-day extension is granted. The

21 response is now due September 6, 2021.       Defendant may file a supplemental reply brief within twenty

22 days from the date the government files its supplemental brief.

23          Dated: August 16, 2021

24

25

26
27

28


      PROPOSED ORDER
30
